On Application for Rehearing.
PROVOSTY, J.
The cases of Cumming v. Archinard, 1 La. Ann. 279, and Iberia Cypress Co. v. Christen, 112 La. 451, 36 South. 491, are easily distinguished from the present one. They were appeals; the present one is an injunction. An appeal can only lie from the writ of seizure and sale in its entirety; not so with an injunction, which may issue only against that part of the writ which is excessive. When the defendant in writ appeals from the entire writ, he does a thing he has the right to do; but when he enjoins the entire writ on the ground that a part of the .demand for which the writ issued is not due, he does a thing he has no right to do. In such cases the party through whose fault costs have been uselessly incurred should pay them. If, instead of enjoining for the part of the debt not due, according to his right, and letting the executory process go on for the part of the debt that is due, the defendant in writ enjoins the entire writ, and as a result the costs that have been incurred in seizure and advertisement, etc., go for naught, it is but right that he should pay them.
Rehearing refused.